DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a continuation of application 16/208,944, which is now U.S. Patent No. 10,604,222.
A preliminary amendment was received from the applicant on February 17, 2020.
Claims 1-20 have been cancelled.
Claims 21-40 have been added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 17, 2020 and April 27, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 32 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clark et al. (US 10,513,322).
Clark et al. discloses the same user input assembly for controlling operation of a trolling motor assembly as claimed, as shown in Figures 1-14, where said trolling motor assembly, defined as Part #100, is comprised of a propulsion motor, defined as Part #111, as shown in Figure 2, and said user input assembly is comprised of a support plate, defined as Part #138, a foot pedal, defined as Part #136, that is pivotally mounted to said support plate about a horizontal axis, as shown in Figures 3-4, said foot pedal including a top surface, as shown in Figure 3, that comprises an engagement surface for receiving a user’s foot, a speed wheel or switch, defined as Part #140, that is disposed on said foot pedal adjacent to and outside of said engagement surface, as shown in Figure 3, said switch being disposed on said foot pedal assembly so that said switch pivots with said foot pedal, where said switch is associated with at least one function of said trolling motor, as described in lines 26-40 of column 8, and a processor or controller, defined as Part #180, as shown in Figure 11, that is configured to determine an instance in which said switch is activated by a momentary button, defined as Part #142, as shown in Figure 11, and cause an indication that said switch has been activated to be provided to a remote computing device or processor, defined as Part .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-28, 30 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. in view of Knight et al. (US 6,325,685).
Clark et al., as set forth above, discloses all of the features claimed except for the use of first and second switches that are disposed on a foot pedal assembly.
Knight et al. discloses a trolling motor system, as shown in Figures 1-48, that includes a foot control or foot pedal assembly, defined as Part #900, as shown in Figures 1 and 44, having a foot pad, defined as Part #904, and a plurality of interfaces or switches, each defined as Part #906, that are coupled with a micro-controller, defined 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a foot pedal assembly with first and second switches, as taught by Knight et al., in combination with the user input assembly for a trolling motor as disclosed by Clark et al. for the purpose of providing a foot pedal assembly with two or more switches that are pivotable with said foot pedal assembly in order to facilitate operation by a user’s foot.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. in view of Whiteside et al. (US 2019/0176950 A1).
Clark et al., as set forth above, discloses all of the features claimed except for the use of a feedback device that is coupled with said foot pedal assembly.
Whiteside et al. discloses a user input assembly for a trolling motor, as shown in Figures 1-12, that is comprised of a base or support plate, defined as Part #210, a foot pedal, defined as Part #220, that is pivotally mounted to said support plate about a horizontal axis, said foot pedal defining a top surface, defined as Part #250, that is configured to receive a user’s foot, as shown in Figure 1, a controller, defined as Part #260, that is configured to control a direction of a trolling motor assembly, defined as 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a foot pedal with a feedback device, as taught by Whiteside et al., in combination with the user input assembly for a trolling motor as disclosed by Clark et al. for the purpose of providing a foot pedal assembly with a feedback device in order to facilitate operation by a user’s foot.

Allowable Subject Matter
Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 16, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617